Citation Nr: 1110373	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular evaluation for residuals of a fractured scaphoid of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2008 rating decision increased the evaluation to 20 percent, effective July 9, 2005.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2009 personal hearing at the Pittsburgh RO.  A copy of that transcript is of record.

In May 2009, the Board denied entitlement to increased schedular ratings for the Veteran's left wrist disorder, and remanded the question of entitlement to an extraschedular rating.


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured scaphoid of the left wrist have not required frequent hospitalization and there is no indication that the average impairment produced by the disability is in excess of that contemplated by the evaluations assigned.

2.  The case was referred to the Director of the Compensation and Pension Service for consideration under 38 C.F.R. § 3.321(b)(1) who found no entitlement to an extraschedular evaluation was warranted.



CONCLUSION OF LAW

The criteria for entitlement to extraschedular evaluations for residuals of a fractured scaphoid of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in December 2003 of the information and evidence needed to substantiate and complete a claim.  He was provided notice how his left wrist was rated in a May 2005 statement of the case.  While he was not advised how effective dates are assigned until May 2008 correspondence, the decision below renders that error harmless.  The claim was readjudicated in a December 2010 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, private and VA medical records, VA examination reports, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the severity of his service-connected for residuals of a fractured scaphoid of the left wrist warrants an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

In May 2009, the Board remanded the question of entitlement to an extraschedular evaluation for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  In doing so, the Board noted that the Veteran claimed that his left wrist disorder caused a significant impairment in his ability to work as a chef, which was supported by an opinion from the December 2007 VA examiner.  The Board further notes that the Veteran contended that his left wrist had precluded substantially gainful employment.  

An extraschedular disability evaluation is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims laid out a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

As stated above, the RO has submitted the Veteran's claim to the Director of Compensation and Pension Service (Director) for extraschedular consideration.  In an October 2010 determination, the Director noted the contentions of the Veteran that his left wrist caused significant impairment on his ability as a chef.  

The Director noted that in the December 2007 VA examination, the Veteran stated that he was required to be proficient with both hands while working as a chef.  Also reported was that the Veteran had been unable to work since a February 2006 surgical procedure and that he had lost his job since he had not been employed long enough to achieve compensation status.  The Director noted that the examiner commented that since the surgical procedure, the Veteran appeared to have lost function of the hand such that gainful employment was not advisable.  The Director reviewed that examination as well as an April 2010 VA examination, which showed that the Veteran had stopped working in September 2009 as a chef.  The Director stated that the evidentiary record failed to demonstrate an exceptional or unusual disability picture of the left wrist that rendered application of the regular rating schedule impractical.  The Director reported that there was no evidence of marked interference with employment, as the Veteran had not been employed since 2009.  The Director opined that the symptomatology demonstrated in the evidentiary record such as pain, loss of motion, decreased grip strength, flare-ups, tenderness, weakness, and instability are appropriately rated under the applicable diagnostic code contained in the rating criteria.  

The Board must make its own determination as to whether an extraschedular evaluation is warranted for the Veteran's service-connected disability.  With respect to the first prong of Thun, the Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of a fractured scaphoid of the left wrist are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability and the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the appeal period.  While it is clear that the Veteran has difficulty working as a chef, the disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected residuals of a fractured scaphoid of the left wrist cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore agrees with the Director that an extraschedular disability evaluation pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for all the reasons described above.


ORDER

Entitlement to an extraschedular evaluation for residuals of a fractured scaphoid of the left wrist is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


